Citation Nr: 0032228	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD), and 
to include as due to exposure to asbestos in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran first developed a respiratory disorder in 
1993.  

3.  The veteran's COPD is not related to service.


CONCLUSION OF LAW

A respiratory disorder, to include COPD, and to include as 
due to exposure to asbestos in service, was not incurred as a 
result of military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the Navy from October 
1943 to May 1946.  His rating specialty was that of a 
Watertender 3rd class.  His Notice of Separation Form Naval 
Service, NAVPERS Form 533, reflects service onboard the USS 
AUGUSTA during his period of service.  The form does not 
reflect an assignment to a shipyard during service.  Rather, 
the form lists assignments to two naval training stations 
followed by his shipboard service during his approximately 
two years and seven months of active duty.

The veteran's service medical records (SMRs) are negative for 
any type of complaint or treatment for a respiratory problem.  
His entrance and separation physical examinations reported 
the lungs as normal.  Chest x-rays in service were 
interpreted as negative.  

The veteran submitted his claim for compensation and pension 
benefits in July 1998.  He claimed entitlement to service 
connection for residuals of his exposure to asbestos in 
service, to include a lung "condition."  Later that same 
month, the veteran provided responses to questions regarding 
his exposure to asbestos both during and after service.  The 
veteran alleged he was exposed to asbestos because of his 
assigned duties on the USS AUGUSTA, to include working the 
boiler for three years.  He stated that he had worked as a 
waiter for approximately 42 years after service and that he 
had not been exposed to asbestos after service.  The veteran 
also said that he had smoked a pack or less of cigarettes per 
day for 35 years but had not smoked for at least 20 years.  
Finally, he said that he had no family members that were 
currently afflicted with a lung condition or condition due to 
exposure to asbestos.

The veteran has submitted a significant amount of private 
treatment records from several healthcare providers.  
Treatment records from K. Fort, M. D., for the period from 
September 1992 to June 1998, reflect treatment primarily for 
the veteran's prostate condition.  Contained in the records 
is a February 1995 report from J. G. Burch, M. D., which 
noted that the veteran was found to have pulmonary fibrosis 
with episodes of aspiration.

Additional treatment records from Valley Medical Associates, 
for the period from June 1996 to June 1998, reflect some 
treatment related to his respiratory complaints.  A computed 
tomography (CT) scan of the thorax was interpreted to show no 
evidence of bronchiolitis obliterans or pulmonary fibrosis in 
December 1996.  The veteran also underwent extensive 
evaluation to determine if he suffered from a sleep disorder 
associated with his breathing.  The veteran was diagnosed 
with and treated for Parkinson's disease with laryngeal 
dysfunction and recurrent aspiration.  A treatment entry, 
dated in May 1997, noted that a chest x-ray and CT scan had 
been reviewed and that there was no evidence of interstitial 
process.  Another treatment entry, dated in June 1997 
reported that the veteran had some mild underlying chronic 
obstructive pulmonary disease (COPD) due to his previous 
smoking history.  In contrast, a July 1997 entry listed the 
veteran's many health complaints and included interstitial 
fibrosis, without any further description, among the 
respective conditions.  Finally, an April 1998 entry recorded 
that the veteran wondered if exposure to asbestos in service 
was related to his current lung disease.  He was to be 
referred to R. R. Durham, D. O., regarding his question.

Also associated with the claims file are records from Dr. 
Burch for the period from March 1998 to August 1998.  The 
records noted the veteran's continued pulmonary problems but 
did not provide any evidence regarding treatment or etiology.  
Many of Dr. Burch's records are contained in records from the 
several other healthcare providers.

The records from Dr. Durham cover a period from June 1993 to 
January 1999.  The records reflect that the veteran was 
treated for a positive purified protein derivative (of 
tuberculin) (PPD) test beginning in 1993.  He went through a 
six-month program of treatment with isoniazid.  The examiner 
at that time noted that the veteran claimed to have been in 
relatively good health for most of his life.  There was no 
mention of exposure to asbestos in service or respiratory 
problems in service by the veteran.  A March 1994 entry 
reported that the veteran was without pulmonary 
symptomatology.  An entry dated in January 1995 reported that 
the veteran was clinically asymptomatic from any evidence of 
restrictive lung disease or interstitial lung process.  The 
entry noted that a current x-ray showed some possible basilar 
interstitial markings.  However, the examiner attributed 
these to chronic aspiration of material into the airway.  The 
examiner further cited the results of a CT scan from the 
previous year as showing no evidence of interstitial lung 
disease.

Chest x-rays in April 1995, November 1997, April 1998 and 
January 1999 were interpreted to show the possibility of 
pulmonary fibrosis or pulmonary fibrotic changes.  However, 
contemporary clinical assessments made no such 
determinations.  The veteran was diagnosed with chronic 
pulmonary aspiration syndrome in April 1995.  The veteran 
underwent a swallowing study in November 1997, which 
confirmed his problem as laryngeal dysphagia secondary to 
Parkinson's disease.  Dr. Durham again cited the veteran's 
chronic aspiration problem in April 1998.  He made no 
reference to any exposure to asbestos in service and did not 
relate the veteran's COPD to any incident of service.  A 
January 1999 clinical entry did not address the January 1999 
x-ray findings.  

Also associated with the claims file are treatment records 
from B. K. Smith, D. O., for the period from May 1998 to 
February 1999.  Most of these records consist of treatment 
reports provided by Dr. Durham.  The remainder of the entries 
relate to treatment for the veteran's overall health 
condition characterized by hypertension, sleep disorder, 
prostate and COPD.  Dr. Smith did perform a medical 
assessment regarding housebound/aid and attendance status in 
June 1998.  She listed several diagnoses on her assessment, 
to include severe COPD.  However, she did not provide any 
nexus between the veteran's COPD and any incident of service.  
Nor did she relate the COPD to exposure to asbestos.

Finally, the veteran was evaluated by Z. S. Othman, M. D., in 
May 1999.  Dr. Othman noted development of lung disease in 
the 1990's.  The veteran provided a history of working with 
asbestos in a shipyard for about three years.  The impression 
was:  COPD, Blue bloater with evidence of cor pulmonale 
clinically; sleep apnea; and worked in asbestos for three 
years a long time ago, need to review his previous chest x-
rays.  In a June 1999 addendum, Dr. Othman stated that x-rays 
were reviewed.  There was some evidence of chronic changes 
and nothing really different from 1997.  Dr. Othman stated 
that there was no indication for bronchoscopy or biopsy.  The 
veteran had a chronic problem and it was mainly COPD and 
bronchoscopy would not add any new information.  

Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, certain 
chronic diseases, including tuberculosis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

While the United States Court of Appeals for Veterans Claims 
(Court), has observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, and the Secretary has not promulgated any 
regulations, there are some procedural guidelines.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Paragraph 
7.68 of Part VI of the VA Adjudication Procedure Manual, M21-
1 (Manual M21-1) contains guidelines to assist adjudicators 
in evaluating claims related to claimed asbestos exposure.  
The provision does not give rise to enforceable substantive 
rights.  Dyment v. West, 13 Vet. App. 141, 145 (1999).

According to Manual M21-1, Part VI, paragraph 7.68, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.68 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure. 

In this case, the veteran's SMRs are negative for any type of 
respiratory disorder.  The private treatment records 
submitted do not relate any of the veteran's respiratory 
conditions, to include COPD and bronchitis, to any incident 
of service.  In addition, the veteran's positive PPD test was 
first diagnosed in 1993 many years after his discharge in 
1946 and there is no current diagnosis of tuberculosis to 
warrant consideration of service connection for the disorder.

Moreover, the veteran has not been clinically found to have 
asbestosis or any other respiratory disorder related to 
exposure to asbestos.  The clinical assessments have 
interpreted x-rays and CT scans of the chest to reflect 
findings consistent with a chronic aspiration problem 
associated with the veteran's nonservice-connected 
Parkinson's disease.  He has undergone extensive pulmonary 
evaluation and treatment since 1993.  Yet, none of his 
treating physicians have linked any of his respiratory 
disorders, to include COPD, to any incident of service.  Nor 
have any of the treating physicians stated that the COPD is 
the result of exposure to asbestos in service.  In the only 
statement directly addressing etiology of the COPD, 
Dr. Durham related it to the veteran's past history of 
smoking.

Even assuming that, as alleged, the veteran was exposed to 
asbestos during service, in order to establish service 
connection he has to show that his current disability is 
linked to exposure to asbestos in service.  Nolen v. West, 12 
Vet. App. 347, 350-51 (1999).  No such medical evidence of 
causality has been submitted in this case.

The Board has considered the veteran's claims of continued 
symptoms of a respiratory disorder, to include COPD, under 38 
C.F.R. § 3.303(b) and Savage.  However, there is no evidence 
of continued symptomatology from his period of service.  The 
veteran's COPD was not diagnosed until the 1990's.  Further, 
as noted previously. He still has not provided the required 
nexus through medical evidence.  The holding in Savage does 
not relieve the veteran of the burden of providing a medical 
nexus for his claimed condition.  Voerth v. West, 13 Vet. 
App. 117, 120-121 (1999).

The Board has considered the veteran's statements that his 
disabilities had their onset during service as a result of 
exposure to asbestos.  However, while the veteran is 
certainly capable of providing evidence with respect to the 
symptoms he suffers, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..." 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a respiratory disorder, 
to include COPD, and to include as due to exposure to 
asbestos in service.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2000).


ORDER

Service connection for a respiratory disorder, to include 
COPD, and to include as due to exposure to asbestos in 
service, is denied.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

